The plaintiff in error was convicted of the offense of having intoxicating liquors in his possession with the intent and purpose to sell the same contrary to law. To reverse the judgment an appeal was perfected. Pending the determination of the appeal, on the 30th day of September, 1914, a full and unconditional pardon was granted. This pardon has been exhibited to the court and filed in the case.
Upon the authority of Stewart v. State, ante, 146 P. 921, it is our opinion that the same is a valid and effectual pardon. When an appeal from a judgment of conviction is pending in this court and the fact that a pardon has been granted is called to the attention of the court, the appeal will be dismissed as having been abandoned. The appeal herein is, therefore, dismissed. *Page 706